Citation Nr: 1309655	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-32 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as due to service-connected plantar fasciitis.

2. Entitlement to service connection for a right hip disability, to include as due to service-connected plantar fasciitis.

3. Entitlement to service connection for a lumbar spine disability, to include as due to service-connected plantar fasciitis.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to the above claimed disabilities.

The issues were remanded by the Board in January 2012 and November 2012 for additional development. 

The issues of entitlement to service connection for a bilateral knee disability and entitlement to an increased rating for bilateral plantar fasciitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2012).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is in effect for bilateral plantar fasciitis, rated 10 percent disabling, effective December 6, 2006.  Service treatment records reflect that the Veteran sustained a 20 foot fall during active service and he sustained a right ankle injury.  An August 2008 VA examiner opined that his "collapsed arches" are due to the 20 foot fall.  

The Veteran has asserted that his low back and bilateral hip disabilities are also due to the same in-service fall, but the Board has also inferred claims of service connection on a secondary basis.  To date, the Veteran's claims have only been considered as directly due to active service pursuant to 38 C.F.R. § 3.303.  However, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

Correspondence dated in August 2010 from the Veteran reflects his complaint that he "can hardly walk a few blocks without pain in my feet, hips and back.  Each attempt to take a walk has resulted in to turning back after a short distance due to the extreme aches and pains in the mentioned areas."  He asserts that his conditions are due to the fall and should be "included as a service connected disability along with the falling arches and cramps in my feet which the VA has already determined and acknowledged as a service connected disability."  

The Board has determined that an opinion should be obtained as to whether the Veteran's claimed disabilities are proximately due to or aggravated by his service-connected plantar fasciitis.  

In light of these matters being remanded, associate with the claims folder or Virtual VA updated treatment records from the East Orange, New Jersey, VA Medical Center (VAMC) for the period from February 3, 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA updated treatment records from the East Orange VAMC for the period from November 2012.

2.  Thereafter, schedule the Veteran for a VA joints examination with a physician with appropriate expertise to determine the nature and etiology of his claimed left hip, right hip, and lumbar spine disabilities.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should provide an opinion as to the following:

a)  whether a left hip disability is at least as likely as not (a 50% or higher degree of probability) proximately due to service-connected plantar fasciitis;

b)  whether a right hip disability is at least as likely as not (a 50% or higher degree of probability) proximately due to service-connected plantar fasciitis;

c)  whether a lumbar spine disability is at least as likely as not (a 50% or higher degree of probability) proximately due to service-connected plantar fasciitis;

d)  whether a left hip disability is at least as likely as not (a 50% or higher degree of probability) aggravated (made permanently worse beyond the natural progression of the disease) by service-connected plantar fasciitis?  If so, please identify the permanent and measurable increase in the severity of left hip disability that is attributed to service-connected plantar fasciitis; 

e)  whether a right hip disability is at least as likely as not (a 50% or higher degree of probability) aggravated (made permanently worse beyond the natural progression of the disease) by service-connected plantar fasciitis?  If so, please identify the permanent and measurable increase in the severity of right hip disability that is attributed to service-connected plantar fasciitis; 

f)  whether a lumbar spine disability is at least as likely as not (a 50% or higher degree of probability) aggravated (made permanently worse beyond the natural progression of the disease) by service-connected plantar fasciitis?  If so, please identify the permanent and measurable increase in the severity of lumbar spine disability that is attributed to service-connected plantar fasciitis.

If opinions cannot be rendered without resorting to speculation as to the etiology of his disabilities of the left hip, right hip, and lumbar spine, the examiner should discuss in detail why opinions cannot be offered.  A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

3.  Upon completion of the above, the Veteran's claims of service connection should be readjudicated pursuant to 38 C.F.R. §§ 3.303, 3.310.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



